Riddick, J., (after stating the facts.) The plaintiffs in this case attached certain cotton which they claimed belonged to the defendant Blakemore, and the attachment was sustained. But Robinson and Gage & Company filed an interplea claiming the right to the cotton by virtue of a trust deed from the defendant Blakemore. This contention was sustained by the circuit court, and the cotton adjudged to belong to the interveners. The two appeals in this case bring before us these two separate issues; but it is evident that the defense of the plaintiffs against the interplea rests upon the validity of their attachment, for, if they show no grounds for the attachment, they are in no position to resist the claim of the interveners. Now, we have given the evidence careful consideration, but we find nothing in it that justified the attachment. Some of the evidence might, if true, show that the defendant Blakemore was not a very skillful farmer, and that he allowed too much of his crop to go to waste in the fields; but whether or not he was to blame in this regard is not material, for negligence or unskillfulness in farming is not a ground for attachment, and this is about all that this evidence shows against the defendant. It is true that he disposed of most of his property; but he did' this for the purpose of paying his debts, and the evidence shows that the proceeds of it were used for that purpose only.- We are therefore of the opinion that the judgment sustaining the attachment should be reversed, and the attachment dismissed, for the reason that there is no evidence to sustain it. Having concluded that the attachment should be dismissed, it is unnecessary to discuss the- issues arising on the interplea. As to that, we will only say that, though we are inclined to the opinion that the cotton delivered to Blakemore by his tenants in settlement of accounts for supplies furnished by him was not, as the court held, covered by the trust deed, yet the evidence tended to show that before the attachment was issued this cotton had been turned over to Gage & Company to be sold and proceeds applied towards the satisfaction of their debt. There was nothing suspicious about this transaction, for Gage & Company notified the plaintiffs before they moved the cotton in order to give them opportunity to test the validity of the transfer in the courts, and the evidence showed that, after all this property was sold and the proceeds applied on the debt due Gage & Company by Blakemore, a balance of several thousand dollars was left unpaid. On that issue, we think that the judgment of the court was right, and it is therefore affirmed. The judgment as to the attachment is reversed, and the attachment dismissed.